Exhibit 99.1 Jamba, Inc. Announces Receipt of Expected Letter from Nasdaq FRISCO, Texas— March 24, 2017—Jamba, Inc. (Nasdaq:JMBA) (“Jamba” or the “Company”) today announced that as expected, on March 21, 2017 it received a standard notification letter from Nasdaq stating that because the Company has not yet filed its Form 10-K for the year ended January 3, 2017 (the “10-K”), the Company is not in compliance with Nasdaq Listing Rule 5250(c)(1), which requires timely filing of periodic reports with the Securities and Exchange Commission.
